Citation Nr: 1308447	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine. 

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine. 

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine. 

6.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1943 to February 1946 and from December 1946 to August 1948.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional development is necessary before a decision may rendered in this case.  Regarding the claims for increased ratings, the Veteran testified in September 2012 that his hearing loss and low back disorder had increased in severity.  The disabilities were last examined by VA in February 2009, more than four years ago, and the Veteran has also indicated that he underwent spinal surgery in November 2011.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, additional VA examinations should be provided to determine the current severity of the Veteran's service-connected hearing loss and back disorder.  Records associated with the Veteran's November 2011 surgery should also be obtained.  

The Board also finds that VA examinations are necessary to determine the nature and etiology of the claimed shoulder and hip disabilities.  The Veteran has reported experiencing shoulder and hip pain secondary to his service-connected low back condition, and he has received treatment and physical therapy for shoulder arthralgia at the Dublin and Atlanta VA Medical Centers (VAMCs).  While VA records do not document treatment related to the Veteran's hips, a CD of medical records submitted by the Veteran in June 2007 indicates that he underwent an examination of his right hip.  The specific findings of the CD cannot be accessed; however, the Veteran should be given the opportunity to submit (or authorize VA to obtain) records from the facilities identified on the CD.  The Board notes that VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)
1.  Contact the Veteran and ask that he identify the facility that conducted his November 2011 lumbar spine surgery.  If the Veteran identifies a VA facility, obtain all records associated with the surgery. 

2.  Provide the Veteran with medical release forms and request that he complete them to authorize VA to obtain records from the private health care providers identified on the medical record CD received by VA in June 2007, to include Newton Medical Center in Covington, Georgia and Dr. Bryan R. Perry, an orthopedic surgeon. 

The Veteran should also be asked to complete a medical release form for any private physician who may have performed his November 2011 lumbar spine surgery.  

3.  If complete medical release forms are received, obtain records of treatment from all identified private physicians and facilities.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

4.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

5.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected thoracolumbar disability.  The claims folder must be made available to and reviewed by the examiner.  

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in both lower extremities due to the service-connected back disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The rationale for all opinions expressed should be provided.
6.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed shoulder and hip disabilities.  The claims folder must be made available to and reviewed by the examiner.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the Veteran's own lay history, the examiner is requested to determine whether the Veteran has any chronic disabilities of the bilateral shoulders and/or hips.  If so, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed shoulder and/or hip disabilities were caused or aggravated by his service-connected degenerative disc disease of the lumbar spine. 

A complete rationale should be provided for all expressed opinions.

7.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



